 

UNITED STATES OF AMERICA 1:20CR33(0-1
Vv.
BRANDON RASHAD LEWIS PLEA AGREEMENT

NOW COME the United States of America, by and through Matthew
G.T. Martin, United States Attorney for the Middle District of North Carolina
and Robert Zink, Chief, Criminal Division, Fraud Section, and the defendant,
BRANDON RASHAD LEWIS, in his own person and through his attorney,
Kearns Davis, and state as follows:

i The defendant, BRANDON RASHAD LEWIS, is presently charged
in a Bill of Information in case number 1:20CR 3-1, which in Counts One
and Two charges him with violations of Title 18, United States Code, Section
1348 and 2, wire fraud and attempted wire fraud; and which in Count Three
charges him with a violation of Title 18, United States Code, Section 1001(a)(2)
and 2, false statements and attempted false statements.

9, The defendant, BRANDON RASHAD LEWIS, will enter a
voluntary plea of guilty to the Information herein. The nature of these

charges and the elements of these charges, which must be proved by the United

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 1 of 18
States beyond a reasonable doubt before the defendant can be found guilty
thereof, have been explained to him by his attorney.

a. The defendant, BRANDON RASHAD LEWIS, understands
that the maximum term of imprisonment provided by law for Counts One and
Two of the Information herein is not more than thirty years, as to each count,
and the maximum fine for Counts One and Two of the Information herein is
$1,000,000, or both, as to each count. If any person derived pecuniary gain
from the offense, or if the offense resulted in pecuniary loss to a person other
than the defendant, BRANDON RASHAD LEWIS, the defendant may, in the
alternative, be fined not more than the greater of twice the gross gain or twice
the gross loss unless the Court determines that imposition of a fine in this
manner would unduly complicate or prolong the sentencing process. The fine
provisions are subject to the provisions of Title 18, United States Code, Section
3571, entitled Sentence of Fine.

b. The defendant, BRANDON RASHAD LEWIS, also
understands that, as to Counts One and Two of the Information herein, the
Court may include as a part of the sentence a requirement that the defendant

be placed on a term of supervised release of not more than five years after

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 2 of 18
c. The defendant, BRANDON RASHAD LEWIS, understands
that the maximum term of imprisonment provided by law for Count Three of
the Information herein is not more than five years, and the maximum fine for
Count Three of the Information herein is $250,000. If any person derived
pecuniary gain from the offense, or if the offense resulted in pecuniary loss to
a person other than the defendant, BRANDON RASHAD LEWIS, the
defendant may, in the alternative, be fined not more than the greater of twice
the gross gain or twice the gross loss unless the Court determines that
imposition of a fine in this manner would unduly complicate or prolong the
sentencing process. The fine provisions are subject to the provisions of Title
18, United States Code, Section 3571, entitled Sentence of Fine.

d. The defendant, BRANDON RASHAD LEWIS, also
understands that, as to Count Three of the Information herein, the Court may
include as a part of the sentence a requirement that the defendant be placed
on a term of supervised release of not more than three years after
imprisonment, pursuant to Title 18, United States Code, Section 3583.

e, The defendant, BRANDON RASHAD LEWIS, understands
that the Court shall order, in addition to any other penalty authorized by law,
that the defendant make restitution to any victim of the offenses to which he

is pleading guilty, pursuant to Title 18, United States Code, Section
Ss

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 3 of 18
3663A(a)(1). The defendant, BRANDON RASHAD LEWIS, further agrees to
pay restitution, as determined by the Court, to any victims harmed by
defendant's relevant conduct, as defined by U.S.S.G. § 1B1.3.

f. The defendant, BRANDON RASHAD LEWIS, further
understands that the sentence to be imposed upon him is within the discretion
of the sentencing Court subject to the statutory maximum penalties set forth
above. The sentencing Court is not bound by the sentencing range prescribed
by the United States Sentencing Guidelines. Nevertheless, the sentencing
Court is required to consult the Guidelines and take them into account when
sentencing. In so doing, the sentencing Court will first calculate, after
making the appropriate findings of fact, the sentencing range prescribed by the
Guidelines, and then will consider that range as well as other relevant factors
set forth in the Guidelines and those factors set forth in Title 18, United States
Code, Section 3553(a) before imposing the sentence.

g. The defendant, BRANDON RASHAD LEWIS, understands
that if he is not a citizen of the United States that entering a plea of guilty may
have adverse consequences with respect to his immigration status. The
defendant, BRANDON RASHAD LEWIS, nevertheless wishes to enter a
voluntary plea of guilty regardless of any immigration consequences his guilty

plea might entail, even if such consequence might include automatic removal

4

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 4 of 18
and possibly permanent exclusion from the United States. The defendant,
BRANDON RASHAD LEWIS, further understands that in the event he is a
naturalized citizen, entering a plea of guilty may result in denaturalization
proceedings being instituted against him leading to his removal and possible
permanent exclusion from the United States.

a By voluntarily pleading guilty to the Information herein, the
defendant, BRANDON RASHAD LEWIS, knowingly waives and gives up his
constitutional rights to plead not guilty, to compel the United States to prove
his guilt beyond a reasonable doubt, to not be compelled to incriminate himself,
to confront and cross-examine the witnesses against him, to have a jury or
judge determine his guilt on the evidence presented, and other constitutional
rights which attend a defendant on trial in a criminal case.

4. The defendant, BRANDON RASHAD LEWIS, is going to plead
guilty to the Information herein because he is, in fact, guilty and not because
of any threats or promises.

5. The extent of the plea bargaining in this case is as follows:

a. It is understood that if the Court determines at the time of
sentencing that the defendant, BRANDON RASHAD LEWIS, qualifies for a 2-
point decrease in the offense level under Section 3E1.1(a) of the Sentencing

Guidelines and that the offense level prior to the operation of Section 3E1.1(a)

5

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20. Page 5 of 18
is 16 or greater, then the United States will recommend a decrease in the
offense level by 1 additional level pursuant to Section 3E1.1(b) of the
Sentencing Guidelines. This portion of the Plea Agreement is made pursuant
to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure.

b. The parties agree, pursuant to Fed, R. Crim, P. 11(c)(1)(B),
to the following positions as to the below-listed sentencing factors only, which
are not binding on the Court in its application of the advisory Guideline range;
provided that if the defendant’s conduct between the date of this Plea
Agreement and sentencing changes the circumstances with respect to any such
factors, the United States is no longer bound to its positions as to those factors:

i, The specific offense characteristic enhancement of
twelve (12) levels regarding loss greater than $250,000 but less
than $550,000, pursuant to U.S.S.G. § 2B1.1(b)(1)(G), is
applicable.

ify The specific offense characteristic enhancement of two

(2) levels regarding ten (10) or more victims, pursuant to U.S.S.G,

§ 2B1.1(b)(2)(A)Q), is applicable.

ili, The specific offense characteristic enhancement of two

(2) levels regarding misrepresentations that the defendant was

=

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 6 of 18
acting on behalf of a charitable organization, pursuant to U.S.S.G.
§ 2B1.1(b)(9)(A), is applicable.
iv. The specific offense characteristic enhancement of two
(2) levels regarding the use of sophisticated means, pursuant to
U.S.S.G. § 2B1.1(b)(10)(C), is applicable.
V. The specific offense characteristic enhancement of two
(2) levels regarding conduct described in 18 U.S.C. § 1040 (fraud
in connection with major disaster or emergency benefits), pursuant
to U.S.S.G. § 2B1.1(b)(12), is applicable.
C. The defendant, BRANDON RASHAD LEWIS, and the
United States of America agree that they will not seek any other enhancements
or reductions to the offense level beyond those agreed to or reserved for
sentencing in subparagraphs 5(b)(i)-(iv).
d. The defendant, BRANDON RASHAD LEWIS, and the
United States of America agree that the United States shall recommend that
the Court sentence the defendant within a guideline range of 51 to 63 months
imprisonment, pursuant to Fed. R. Crim. P. 11(c)(1)(B).
e. The defendant, BRANDON RASHAD LEWIS, and the

United States of America agree that the United States shall recommend to the

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 7 of 18
Court that the sentences for Counts One, Two, and Three run concurrent,
pursuant to Fed. R. Crim. P. 11(c)(1)(B).

f. The defendant, BRANDON RASHAD LEWIS, and the
United States of America agree that the defendant shall pay restitution in an
amount to be provided by the United States at or before sentencing, pursuant
to Title 18, United States Code, Section 3663(a)(3).

g, The defendant, BRANDON RASHAD LEWIS, hereby
abandons interest in, and consents to the official use, destruction, or other
disposition of each item seized and/or maintained by any law enforcement
agency during the course of the investigation, unless such item is specifically
provided for in another section of this Plea Agreement. ‘The defendant,
BRANDON RASHAD LEWIS, waives any and all notice of any proceeding to
implement the official use, destruction, or other disposition of such items.

h. It is further agreed by and between the United States and
the defendant, BRANDON RASHAD LEWIS, that in exchange for the
government’s agreement: not to charge the defendant with Title 18, United
States Code, Section 1040, fraud in connection to major disaster or emergency
benefits; and to limit the enhancements it intends to seek to those outlined in
paragraph five, above, the defendant expressly waives the right to appeal the

conviction and whatever sentence is imposed on any ground, including any

8

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 8 of 18
appeal right conferred by Title 18, United States Code, Section 3742(a), and
further to waive any right to contest the conviction or the sentence in any post-
conviction proceeding, including any proceeding under Title 28, United States
Code, Section 2255, exception the defendant’s right to appeal or collaterally
attack based upon grounds of (1) ineffective assistance of counsel, (2)
prosecutorial misconduct not known to the defendant at the time of defendant's
guilty plea, (3) a sentence in excess of the statutory maximum, and (4) a
sentence based on an unconstitutional factor, such as race, religion, national
origin, or gender.

1. The defendant, BRANDON RASHAD LEWIS, acknowledges
that Rule 11(f) and Federal Rule of Evidence 408 and 410 are rules which
ordinarily limit the admissibility of statements made by a defendant in the
course of plea discussions. The defendant, BRANDON RASHAD LEWIS,
knowingly and voluntarily waives these rights and agrees that any statements
made in the course of the defendant’s guilty plea or this Plea Agreement (in
part or in its entirety, at the sole discretion of the United States) and the
Factual Basis will be admissible against the defendant for any purpose in any
criminal or civil proceeding if the defendant attempts to withdraw his guilty
plea, or in any post-conviction proceeding challenging the knowing or

voluntary nature of the guilty plea.

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 9 of 18
j. It is agreed that the defendant, BRANDON RASHAD
LEWIS, will waive in open court prosecution by Indictment and consent to be
charged in an Information.

6. With regard to forfeiture, the United States and the defendant,
BRANDON RASHAD LEWIS, agree as follows:

a. The defendant, BRANDON RASHAD LEWIS, knowingly
and voluntarily consents and agrees to forfeit to the United States any
property, real or personal, which constitutes or is derived from proceeds
traceable to the offenses charged in Counts One and Two, to which he is
pleading guilty. The property to be forfeited includes but is not limited to the
following:

1, Two Thousand Two Hundred Seventy and 76/100

Dollars ($2,270.76) seized from the Bank of America account

number ending in 4184 in the name of DBA Lewis Revenue Group,

Brandon Lewis Sole Prop;

i, Thirty-one Thousand Five Hundred Kighty-six and

87/100 Dollars ($31,586.87) seized from the Bank of America

account number ending in 7577 in the name of Lewis Revenue

Group L.L.C.; and

10

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 10 of 18
iii. a money judgment in an amount to be determined,
representing the amount of proceeds obtained from the offenses
charged in Counts One and Two less the value of the directly
forfeitable property identified in paragraphs 6(a)(i) and 6(a)(ii),
and less any amount intended to be applied to restitution and
deposited with the Clerk of Court for the Middle District of North
Carolina within thirty (30) days of the date of this Plea Agreement.

The defendant, BRANDON RASHAD LEWIS, acknowledges that he is the sole
owner of the property identified in paragraphs 6(a)(i) and (ii) and that this
property constitutes proceeds of the offenses charged in Counts One and Two
and is therefore subject to forfeiture.

b. The defendant, BRANDON RASHAD LEWIS, agrees to
identify all assets over which he exercises or exercised control, directly or
indirectly, within the past two years, or in which he has or had during that
time any financial interest.

C. The defendant, BRANDON RASHAD LEWIS, agrees to take
all steps as requested by the government to pass clear title of any assets subject
to forfeiture to the United. States, including but not limited to surrender of
title and execution of documents necessary to transfer his interests in such

property. The defendant, BRANDON RASHAD LEWIS, further agrees to
11

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 11 of 18
take necessary steps to insure that assets which may be subject to forfeiture,
including substitute assets, are not sold, disbursed, wasted, hidden or
otherwise made unavailable for forfeiture, and to testify truthfully in any
judicial forfeiture proceeding.

d. The defendant, BRANDON RASHAD LEWIS, further
agrees to waive all interest in any such asset in any administrative or judicial
forfeiture proceeding, whether criminal or civil, state or federal, The
defendant agrees to consent to the entry of orders of forfeiture for such property
and waives the requirements of Federal Rules of Criminal Procedure 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. The defendant, BRANDON RASHAD LEWIS,
acknowledges that he understands that the forfeiture of assets is part of the
sentence that may be imposed in this case and waives any failure by the court
to advise him of this, pursuant to Rule (11)(b)(1)(J), at the time his guilty plea
is accepted.

e. The defendant, BRANDON RASHAD LEWIS, knowingly
and voluntarily waives his right to a jury trial on the forfeiture of assets. The
defendant further knowingly and voluntarily waives all constitutional, legal

and equitable claims, defenses and challenges to the forfeiture of assets in any

12

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 12 of 18
proceeding, administrative, criminal or civil, any jeopardy defense or claim of
double jeopardy, and any claim or defense under the Eighth Amendment to the
United States Constitution.

f. The defendant, BRANDON RASHAD LEWIS, knowingly
and voluntarily agrees and understands the abandonment, civil administrative
forfeiture, civil judicial forfeiture, or criminal forfeiture of the property shall
not be treated as satisfaction of any assessment, fine, restitution, cost of
imprisonment, or any other penalty this Court may impose upon the defendant
in addition to the forfeiture.

g The defendant, BRANDON RASHAD LEWIS, agrees that
the forfeiture provisions of this Plea Agreement are intended to, and will,
survive him, notwithstanding the abatement of any underlying criminal
conviction after the execution of this Plea Agreement. The forfeitability of any
particular property pursuant to this Plea Agreement shall be determined as if
defendant had survived, and that determination shall be binding upon the
defendant’s heirs, successors and assigns until the forfeiture, including any
money judgment amount, is collected in full.

F The defendant, BRANDON RASHAD LEWIS, agrees that
pursuant to Title 18, United States Code, Section 3613, all monetary penalties,

including restitution imposed by the Court, shall be due immediately upon

13

Case 1:20-cr-00336-UA. Document 3 Filed 08/28/20 Page 13 of 18
judgment and subject to immediate enforcement by the United States, The
defendant agrees that if the Court imposes a schedule of payments, the
schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to
enforce the judgment.

8. The defendant, BRANDON RASHAD LEWIS, agrees that his debt
resulting from the criminal monetary penalties due under the criminal
judgment will be submitted to the Treasury Offset Program even if he is
current in his payments under any Court imposed payment schedule.

9. It is further understood that the United States and the defendant,
BRANDON RASHAD LEWIS, reserve the right to bring to the Court’s
attention any facts deemed relevant for purposes of sentencing, except as set
forth in U.S.S.G. § 1B1.8(a).

10. The defendant, BRANDON RASHAD LEWIS, | further
understands and agrees that pursuant to Title 18, United States Code, Section
30138, for any offense committed on or after October 11, 1996, the defendant
shall pay an assessment to the Court of $100 for each offense to which he is
pleading guilty. This payment shall be made at the time of sentencing by cash
or money order made payable to the Clerk of the United States District Court.

If the defendant is indigent and cannot make the special assessment payment

14

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 14 of 18
at the time of sentencing, then the defendant agrees to participate in the
Inmate Financial Responsibility Program for purposes of paying such special
assessment.

11. The defendant, BRANDON RASHAD LEWIS, understands that
each and every provision set forth above is a material term of the Plea
Agreement. Failure of the defendant to fully comply with any provision of the
Plea Agreement, attempt to withdraw the guilty plea or violation of any
federal, state or local law, or any order of any court, including any condition of
pre-trial or pre-sentence, or post-sentence release, is a breach of the Plea
Agreement.

12. In addition to any other remedy available in law, the defendant,
BRANDON RASHAD LEWIS’s, breach (a) will relieve the United States of its
obligations under the Plea Agreement, but the Defendant will not be relieved
of the Defendant’s obligations or allowed to withdraw his guilty plea; (b) may
constitute the Defendant’s failure to accept responsibility under U.S.S.G. §
3El.1; and (c) will permit the United States to proceed on any dismissed,
pending, superseding, or additional charges.

13. No agreements, representations, or understandings have been

made between the parties in this case other than those which are explicitly set

15

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 15 of 18
forth in this Plea Agreement, and none will be entered into unless executed in

writing and signed by all the parties.

16

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 16 of 18
th
This the —°_ day of August, 2020,

MATTHEW G.T, MARTIN KEARNS DAVIS
United States Attorney Attorney for Defendant

  

 

DCB #1020537 Defendant
Assistant United States Attorney

1015. Edgeworth Street
Ath Floor

Greensboro, NC 27401
336/333-6951

ROBERT ZINK

Chief, Fraud Section
United States Department of Justice - Criminal Division

DAVIDA.STIER
NYSB # 4257467
Trial Attorney

Case 1:20-cr-00336-UA Document 3 Filed 08/28/20

Sf a
A eo fA
a ee om Prarhn b f

Os Sia _ fff Noes
MEREXITH C, RUGGLES BRANDON RASHAD LEWIS

Page 17 of 18
Case 1:20-cr-00336-UA Document 3 Filed 08/28/20 Page 18 of 18
